DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in Fig. 1 of the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “central processing unit” for performing various steps, as recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 3 and 5 are objected to because of the following informalities:
Claim 3, item f, “weigthed” should be --weighted--.  Appropriate correction is required.
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(Note: A number of the items listed in the rejection below are based upon MPEP 2173.05(e) “Lack of Antecedent Basis).
Claim 1 recites the limitation “each target” in line 3.  However, no “targets” are previously recited in the claim, thus making it unclear which targets are being referenced.
Claim 1 recites “the RSS information” in line 4.  While the apparatus is stated to be for “(RSS/AoA)-based network localization,” no “information” is previously recited related to “RSS information.”
Claim 1 recites “the distance of the transmitter to the receiver” in line 5.  It is unclear which “transmitter” or “receiver” is being referenced, as there is no antecedent basis for these limitations in the claim.
Claim 1 recites “the AoA information” in line 6.  While the apparatus is stated to be for “(RSS/AoA)-based network localization,” no “information” is previously recited related to “AoA information.”
Claim 1 recites “the incoming signal” in line 7.  There is no antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “each sensor” in line 7.  However, no “sensors” are previously recited in the claim, thus making it unclear which sensors are referenced.
Claim 1 recites the limitation “the conversion” in line 8.  There is no antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation “the nearby radio links” in line 12.  There is no antecedent basis for this limitation in the claim.
Claim 2 recites “the RSS information” line 3.  While the method is stated to be for “(RSS/AoA)-based network localization,” no “information” is previously recited related to “RSS information.”
Claim 2 recites “the distance of the transmitter to the receiver” in lines 3-4.  It is unclear which “transmitter” or “receiver” is being referenced, as there is no antecedent basis for these limitations in the claim.
Claim 2 recites “the incoming signal” in line 5.  There is no antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “each sensor” in line 5.  However, no “sensors” are previously recited in the claim, thus making it unclear which sensors are referenced.
Claim 2 recites “the Cartesian to spherical coordinates” in line 7.  However, coordinates are not previously mentioned, let alone being provided in Cartesian form.
Claim 2 recites “the incoming signal” in line 5.  There is no antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the nearby radio links” in lines 9-10.  There is no antecedent basis for this limitation in the claim.
Claim 2 recites “node’s location estimate computation” in line 11.  However, a “node” has not been previously referenced, making it unclear what is referred to by the limitation: “node’s location estimate computation.”
Claim 2 recites the limitation “the unknown target locations” in line 12.  There is no antecedent basis for this limitation in the claim.
Claim 1 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 is drawn to an apparatus, but it also recites a “step” of “using an estimator” in the last two lines of the claim.  “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite” (see MPEP 2173.05(p)).
Claims 3-5 are further rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b).  The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only.
For instance, claim 3 uses language such as “we can respectively write…” (followed by equations (9)-(10)), and “The solution of (15) is given as…” followed by another equation.  
In addition, claim 4 uses language such as “which can be written as…” (followed by equation (18)), and “The solution of (18) is given as…” followed by another equation.  Claim 4 also includes two separate sentences, where as noted above, a claim should be one sentence only.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1)-
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,338,193. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘193 Patent anticipate the respective claims of the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Beko et al. U.S. Patent App. Pub. No. 2018/0100915.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Eroglu et al. U.S. Patent App. Pub. No. 2017/0346559 in view of Ju et al. U.S. Patent App. Pub. No. 2019/0007642 and Shepelev et al. U.S. Patent App. Pub. No. 2015/0338937.

Eroglu does not expressly state that the distance of the transmitter to the receiver is computed, relating to processing the RSS information, and that conversion from Cartesian to spherical coordinates is employed for both RSS and AoA measurements.
Ju discloses that distance measurements may be calculated from received signal strength information in order to measure distance between a transmitter and receiver (para. 0213).  It 
Shepelev discloses that positions of devices with respect to Cartesian coordinates may be applied to sensor arrangements that use alternate coordinate systems, such as spherical coordinates (para. 0092).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to convert coordinates from Cartesian to spherical in order to characterize a position of a target, as suggested by Shepelev, in the network localization system of Eroglu, as such coordinate systems are art recognized equivalent ways to represent positions of devices.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pandey et al. U.S. Patent No. 9,749,786 discloses a system for determining location via wireless signal attributes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is (571)272-3043.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        4/17/21